                                                                                                 Case 2:16-cv-02801-JCM-EJY Document 91-11 Filed 01/15/20 Page 2 of 4



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             5    E-mail: karen@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             6    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, NV 89139
                                                                                             7    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             8    Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                      DISTRICT OF NEVADA
                                                                                            11    U.S. BANK, N.A., SUCCESSOR TRUSTEE            Case No. 2:16-cv-02801-JCM-EJY
                                                                                                  TO BANK OF AMERICA, N.A.,
                                                                                            12    SUCCESSOR IN INTEREST TO LASALLE               JUDGMENT BY DEFAULT AGAINST
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  BANK, N.A., AS TRUSTEE, ON BEHALF              DAVID L. MCCOY AND PAMELA
KIM GILBERT EBRON




                                                                                            13    OF THE HOLDERS OF THE WASHINGTON               MCCOY
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  MUTUAL MORTGAGE PASS THROUGH
                                                                                            14    CERTIFICATES, WMALT SERIES 2005-10,
                                                                                            15                         Plaintiff,
                                                                                                  vs.
                                                                                            16
                                                                                                  SFR INVESTMENTS POOL 1, LLC, a
                                                                                            17    Nevada limited liability company; SHERMAN
                                                                                                  OAKS ESTATES OWNERS ASSOCIATION,
                                                                                            18    a Nevada non-profit corporation,
                                                                                            19                           Defendants.
                                                                                                  SFR INVESTMENTS POOL 1, LLC, a
                                                                                            20    Nevada limited liability company,
                                                                                            21                      Counter/Cross Claimant,
                                                                                            22    vs.
                                                                                            23    U.S. BANK, N.A., SUCCESSOR TRUSTEE
                                                                                                  TO BANK OF AMERICA, N.A.,
                                                                                            24    SUCCESSOR IN INTEREST TO LASALLE
                                                                                                  BANK, N.A., AS TRUSTEE, ON BEHALF
                                                                                            25    OF THE HOLDERS OF THE WASHINGTON
                                                                                                  MUTUAL MORTGAGE PASS THROUGH
                                                                                            26    CERTIFICATES, WMALT SERIES 2005-10;
                                                                                                  DAVID L. MCCOY, an individual; PAMELA
                                                                                            27    MCCOY, and individual,
                                                                                            28                     Counter/Cross Defendants.

                                                                                                                                               -1-
                                                                                                 Case 2:16-cv-02801-JCM-EJY Document 91-11 Filed 01/15/20 Page 3 of 4



                                                                                             1           This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) Application

                                                                                             2    for Judgment by Default against David L. McCoy and Pamela McCoy (“the McCoys” or “Cross-

                                                                                             3    Defendants”). Having considered the application, including the declarations attached thereto, the

                                                                                             4    Court makes the following findings of fact and conclusions of law:

                                                                                             5    1.     On January 17-2017, SFR filed a Cross-Claim [ECF No. 19] for quiet title and injunctive

                                                                                             6    relief against Cross-Defendants, relating to real property located at 4779 Laurel Canyon Street,

                                                                                             7    Las Vegas, Nevada 89129; Parcel No. 138-04-511-010 (“the Property”).

                                                                                             8    2.     Cross-Defendants failed to answer the complaint within the 21-day time limit set forth in

                                                                                             9    FRCP 12. The Clerk of the Court appropriately entered a default against Cross-Defendants on June

                                                                                            10    1, 2017.

                                                                                            11    3.     Cross-Defendants are not incompetent, infants, or serving in the United States military.

                                                                                            12    4.     SFR submitted credible evidence in support of its application in the form of documents
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13    obtained from the Official Records of the Clark County Recorder and declarations made under
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14    penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                            15    Cross-Defendants.

                                                                                            16           NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            17    made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            18           IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendants David L. McCoy

                                                                                            19    and Pamela McCoy, any successors and assigns, have no right, title or interest in the Property and

                                                                                            20    that SFR is the rightful title owner.

                                                                                            21    ///

                                                                                            22    ///

                                                                                            23    ///

                                                                                            24    ///

                                                                                            25    ///

                                                                                            26    ///

                                                                                            27    ///

                                                                                            28    ///

                                                                                                                                                 -2-
                                                                                                 Case 2:16-cv-02801-JCM-EJY Document 91-11 Filed 01/15/20 Page 4 of 4



                                                                                             1           IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims against,

                                                                                             2    or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4
                                                                                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                                             5                                                           January 21, 2020.
                                                                                                                                                 Dated:________________________
                                                                                             6
                                                                                                  Respectfully submitted by:
                                                                                             7    KIM GILBERT EBRON
                                                                                                   /s/ Jason G. Martinez
                                                                                             8    JASON G. MARTINEZ, ESQ.
                                                                                                  Nevada Bar No. 13375
                                                                                             9    7625 Dean Martin Dr., Ste. 110
                                                                                            10    Las Vegas, NV 89139
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                            11    DATED this 15th day of January, 2020.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                      -3-
